Citation Nr: 0021468	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, not including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from August 1961 to August 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO), which 
denied the claim of service connection for a psychiatric 
disorder.  The appellant disagreed and this appeal ensued.  

At the outset, the Board must clarify the issue presented for 
appellate review.  Since the early 1970s, the appellant's 
claims for service connection for a psychiatric disability 
have been denied.  In July 1981, on appeal from the rating 
decisions denying his claim, the Board denied service 
connection for an acquired psychiatric disorder.  The 
appellant's current contention is that his current 
psychiatric disorder is related to alleged exposure to 
herbicide agents during service.  In deciding the claim, 
however, the RO has not addressed whether the appellant has 
submitted new and material evidence since the 1981 Board 
decision to reopen the claim of service connection for a 
psychiatric disorder.  Normally, the Board cannot address in 
the first instance a question not already addressed by the 
RO.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, 
as explained below, the Board finds that the additional 
evidence of record is new and material, thereby warranting 
reopening of the claim. 

In an October 1998 rating decision, the RO denied the 
appellant's application to reopen the claim of entitlement to 
service connection for PTSD.  The Board had previously denied 
that claim in a June 1991 decision and the United States 
Court of Veterans Appeals (renamed the United States Court of 
Appeals for Veterans Claims on March 1, 1999) (Court) 
affirmed the Board's determination in March 1993.  In August 
and October 1999 rating decisions, the RO also denied the 
claim of service connection for a back disorder, as well as 
denying the PTSD claim.  The appellant subsequently filed a 
series of statements essentially expressing disagreement with 
these decisions.  The RO has not, however, issued a statement 
of the case regarding 

these claims.  To cure this procedural defect, the claim 
seeking service connection for a back disorder and the 
application to reopen the PTSD-service-connection claim are 
addressed in the Remand section below.  

For the reasons noted above, the only issue over which the 
Board currently has jurisdiction concerns the claim for 
service connection for an acquired psychiatric disorder, not 
including PTSD.  


FINDINGS OF FACT

1.  The additional evidence regarding the claim for service 
connection for an acquired psychiatric disorder, not 
including PTSD, received into the record since the July 1981 
Board decision is new and material, as it bears directly and 
substantially on the specific matter at hand.  

2.  No competent evidence has been submitted showing that the 
appellant was exposed to herbicide agents during service.  

3.  No competent evidence has been submitted linking the 
post-service findings of an acquired psychiatric disorder to 
service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1981 decision, the Board denied the appellant's 
claim of service connection for an acquired psychiatric 
disorder.  The Board found that the evidence showed that the 
appellant did not manifest any psychiatric symptoms during 
service; that flight training records reported excessive 
drinking, poor judgment, immaturity, and disrespectful 
conduct; that his separation psychiatric clinical evaluation 
was normal; that he assaulted someone in 1972; that a 
psychiatric evaluation in 1972 showed antisocial personality 
disorder and habitual excessive drinking; and that in 1974 he 
was diagnosed with paranoid schizophrenia.  This decision of 
the Board became final.  38 U.S.C.A. § 7104(a).  

Final decisions of the Board may not be reopened in the 
absence of new and material evidence.  If new and material 
evidence is submitted, the claim will be reopened and 
adjudicated on the merits.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
The Court has set forth a three-step process for reopening 
claims.  The VA must (1) determine whether the appellant has 
presented new and material evidence in order to have a 
finally denied claim reopened; (2) if so, determine whether 
the reopened claim is well grounded based upon all the 
evidence of record, presuming its credibility; and (3) if the 
claim is well grounded, evaluate the merits of the claim 
after ensuring that VA's duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  

Thus, the Board must first determine whether the appellant 
has submitted new and material evidence.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214 (evidence must provide a more complete picture of the 
circumstances surrounding the origin of an injury or 
disability, though it need not convince the Board to alter 
the prior rating decision).  Since July 1981, the record 
shows receipt of additional evidence discussing in some 
manner the psychiatric-disorder claim.  For example, although 
much of the medical evidence of record is simply cumulative 
because it adds support to the accepted proposition that the 
appellant has a current psychiatric disorder, the record also 
includes many statements by the appellant discussing his 
version of his experiences during service.  This additional 
evidence is new and material as it may provide a more 
complete picture of the circumstances surrounding the origin 
of the claimed disabilities.  The claim of service connection 
for an acquired psychiatric disorder is therefore reopened.  

The Board must next determine if the reopened claim is well 
grounded and, if so, evaluate the merits of the claim.  In 
this case, the appellant's arguments are inconsistent, 
ambiguous, and not easily decipherable.  In essence, he 
appears to be contending that he has a psychiatric disorder 
related to service, specifically to exposure to a herbicide 
agent during his period of service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a claimant 
served continuously for 90 days or more during a period of 
war, as is the case with the appellant, psychosis manifest to 
a degree of 10 percent or more within a year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  A personality disorder is not a disease or injury 
for purposes of VA compensation benefits.  38 C.F.R. 
§ 3.303(c). 

A claimant who, during active service, served in the Republic 
of Vietnam during the Vietnam era and has a disease listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  

A "herbicide agent" is a chemical in a herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  "Service in the Republic of Vietnam" 
includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).  The "Vietnam era" is the period beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period.  38  C.F.R. § 3.2(f) (1999).  

The appellant's Department of Defense (DD) Form 214 (Report 
of Transfer or Discharge) indicates that he served in the 
Marine Corps as a supply and administrative clerk.  The form 
notes that he did not receive any decorations, medals, 
badges, commendations, citations, or campaign ribbons, and 
that he did not suffer any wounds as a result of action with 
enemy forces.  The available service department records show 
that from August 1961 to January 1962 he was assigned to the 
Marine Corps Recruit Depot in San Diego and a unit at Camp 
Pendleton, both in California.  In February 1962, he traveled 
with his unit aboard ship to Okinawa, where he remained until 
his return by air to San Diego in December 1962; he had a 
total of 10 months and three days of foreign or sea service.  
From January 1963 to May 1964 he was assigned to flight 
training in Pensacola, Florida.  In June 1964, flight 
training was terminated and in August 1964 he separated from 
service.  

Although the appellant alleged that he was exposed to a 
herbicide agent, the record is silent as to any evidence that 
he served in Vietnam.  The service department records do not 
show that he received the Vietnam Service Medal and Vietnam 
Campaign Medal, both of which might signify service in the 
Republic of Vietnam, or any other decorations or awards that 
might signify service in Vietnam.  Moreover, the documents 
indicate that he had just over 10 months of foreign or sea 
service, which is accounted for by the entries revealing his 
travel to and from Okinawa in February and December 1962.  
Thus, the record does not support the conclusion that the 
appellant served in Vietnam during his period of active 
service or between February 28, 1961 and ending on May 7, 
1975, inclusive, the appropriate period specified by the 
regulations.  Thus, the Board cannot conclude that he had 
qualifying Vietnam service so that exposure to herbicide 
agents may be presumed.  38 C.F.R. §§ 3.2(f), 
3.307(a)(6)(iii), 3.313(a).  

Moreover, even if it could be presumed that the appellant had 
been exposed to herbicide agents, the list of diseases in 
38 C.F.R. § 3.309(e) does not include any psychiatric 
disorder.  VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically determined a 
presumption of service connection is warranted.  61 Fed. Reg. 
41,446 (1996); 59 Fed. Reg. 341-46 (1994).  The appellant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  In this case, though, he has 
present no evidence suggesting that his current psychiatric 
disorder is related to such exposure. 

In regard to the question whether the appellant has presented 
evidence of a well-grounded claim, the evidentiary threshold 
is rather low, requiring only that a claim be plausible or 
capable of substantiation.  Hensley v. West, No. 99-7029, 
slip op. at 13 (Fed. Cir. May 12, 2000) (citing Murphy, 
1 Vet. App. at 81).  An allegation that a disorder is service 
connected is not sufficient; the appellant must submit 
competent evidence in support of the claim that would justify 
a belief by a fair and impartial individual of its 
plausibility.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997), see also Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993) (type of evidence required 
depends on issue presented).  If the appellant does not meet 
this burden, VA has no duty to assist him in development of 
evidence pertinent to the claim.  Morton v. West, 12 Vet. 
App. 477, 485 (1999).  

The Board finds that there is competent medical evidence of a 
current disability.  The record includes VA and private 
medical records showing a current psychiatric disorder.  A 
private examination report dated in August 1972 notes a 
diagnosis of schizophrenic reaction, paranoid type.  Private 
clinical and hospitalization records dated from May 1974 to 
September 1978 show diagnoses of paranoid schizophrenia.  A 
history of psychiatric disorder was noted as early as 1972 
and the examiners discussed the appellant's service history.  
A September 1981 private examination report notes possible 
schizophrenia.  VA clinical and hospitalization records from 
February 1983 to November 1988 reveal further diagnoses of 
possible bipolar disorder, withdrawal syndrome, and the 
possibility of malingering.  An April 1989 private 
psychologist's statement notes a diagnosis of schizoaffective 
disorder, bipolar type.  A VA examination report dated in 
January 1994 notes provisional diagnoses of paranoid 
schizophrenia, organic brain syndrome, and alcohol 
dependence, and a diagnosis of cocaine abuse.  VA hospital 
records dated in December 1994 show diagnoses of a history of 
schizophrenia, bipolar disorder, and substance-induced mood 
disorder.  Private clinical records dated in October 1994 and 
February 1997 and VA clinical records dated in February and 
March 1997 indicate evidence of bipolar disorder.  VA 
clinical records dated from January to October 1997 reveal 
evidence of schizophrenia and bipolar disorder.  These 
findings satisfy the initial element of a well-grounded 
claim.  

The second element of a well-grounded claim requires lay or 
medical evidence of disease or injury in service.  The 
service medical records are associated with the claims file, 
and are silent as to any psychiatric disorder.  However, 
these records do indicate that the appellant was separated 
from service soon after being dropped from a flight-training 
program for deteriorating conduct.  Entries in a flight-
training log suggest that he had psychological problems.  
Moreover, he has consistently advocated in his various 
statements that he began experiencing psychiatric 
symptomatology during service.  The truthfulness of this 
evidence must be presumed when determining whether a claim is 
well grounded, thereby satisfying the second element of a 
well-grounded claim.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

As for the third element of a well-grounded claim, the 
appellant must submit competent medical evidence linking the 
current psychiatric disorder, first noted in August 1972, and 
service ending in August 1964.  This he has not done.  The 
first showing of a psychiatric disorder is the private 
examination report in August 1972 with a diagnosis of 
schizophrenic reaction, paranoid type.  The various VA and 
private clinical, hospital, and examination reports discuss 
the appellant's military service as history.  None, however, 
include an opinion or even a suggestion by a medical 
professional relating the first showing of a psychiatric 
disorder in August 1972 to the appellant's service ending 
eight years earlier in August 1964 or to the one-year period 
immediately following separation.  See generally LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995) (information simply 
recorded by medical examiner and unenhanced by any additional 
medical comment by that examiner cannot constitute competent 
medical evidence).  Moreover, there is no evidence of 
continuity of symptomatology linking the current acquired 
psychiatric disorder to service.  

The only evidence suggesting such a link consists of the 
appellant's own contentions.  Statements prepared by lay 
persons who are ostensibly untrained in medicine cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not indicate that the appellant possesses the requisite 
medical expertise to render such a medical opinion.  His 
contentions, therefore, cannot serve as competent medical 
evidence to satisfy the third element of a well-grounded 
claim.  

Without such evidence connecting the current disorder and 
service, the appellant has not met his burden of submitting 
competent medical evidence satisfying the third and final 
element of a well-grounded claim.  Because the claim is not 
well grounded, VA has no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton, 12 Vet. App. at 485.  

Where a claim is not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a claim for VA benefits.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the February 1996 statement of the case and in the May 
1997, August 1999, and October 1999 supplemental statements 
of the case in which the appellant was informed that the 
reason for the denial of the claim was the lack of competent 
evidence relating the current psychiatric disorder to 
service. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  


REMAND

Regarding the claim of service connection for a back disorder 
and the application to reopen the previously denied claim of 
service connection for PTSD, the RO has not issued a 
statement of the case.  Where a notice of disagreement has 
been filed without subsequent issuance of a statement of the 
case, a remand is required to cure the procedural defect.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the case 
is REMANDED for the following development:

1.  The RO should provide a statement of 
the case to the appellant and his 
representative addressing the issues of 
entitlement to service connection for a 
back disorder and whether new and 
material has been submitted to reopen the 
claim of service connection for PTSD.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claims.  Reasons and 
bases for the denials also should be 
included.  The appellant must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
perfected, this issue should be returned 
to the Board for further review.  

2.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should take 
remedial action before returning the 
claims to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  


The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals


 



